PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JUANITA POPE REID,                     
               Petitioner-Appellant,
                 v.                             No. 03-6146
RONALD J. ANGELONE, Director,
             Respondent-Appellee.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-02-300-3)

                      Argued: January 22, 2004

                       Decided: May 19, 2004

       Before WILKINS, Chief Judge, and WIDENER and
                 MICHAEL, Circuit Judges.



Vacated and remanded by published opinion. Chief Judge Wilkins
wrote the opinion, in which Judge Widener and Judge Michael joined.


                            COUNSEL

ARGUED: Keith R. Palfin, Student Counsel, Appellate Litigation
Program, GEORGETOWN UNIVERSITY LAW CENTER, Wash-
ington, D.C., for Appellant. Jennifer Ransom Franklin, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellee. ON BRIEF: Steven H. Goldblatt,
Director, Appellate Litigation Program, GEORGETOWN UNIVER-
2                          REID v. ANGELONE
SITY LAW CENTER, Washington, D.C., for Appellant. Jerry W.
Kilgore, Attorney General of Virginia, OFFICE OF THE ATTOR-
NEY GENERAL, Richmond, Virginia, for Appellee.


                              OPINION

WILKINS, Chief Judge:

    Juanita Pope Reid seeks review of a district court order denying her
motion for reconsideration of an order denying her application for
habeas corpus relief. We hold that Reid must obtain a certificate of
appealability as a prerequisite to our consideration of her claims. See
28 U.S.C.A. § 2253(c) (West Supp. 2003). In addition, we grant a cer-
tificate of appealability as to the only claim that Reid seeks to appeal,
vacate the decision of the district court, and remand with instructions.

                                   I.

   In November 2000, Reid appeared in a Virginia state court and
pled guilty to larceny. The court accepted her plea, revoked the proba-
tion she was serving for a prior offense, and sentenced her to a total
of six years imprisonment—four years for the probation violation and
two years for the new offense (with an additional three years sus-
pended). Reid’s ensuing appeals were unsuccessful, and she did not
seek collateral review in state court.

  In July 2001, Reid filed an application for habeas corpus relief pur-
suant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2003). The district
court dismissed this application without prejudice for failure to
exhaust state remedies.

  Reid subsequently filed a second habeas application. After the
Commonwealth filed its answer, however, Reid moved to withdraw
her application without prejudice so that she could pursue a state
habeas action. The district court denied this motion and dismissed
Reid’s application with prejudice.

   The district court construed Reid’s application to present three
claims:
                          REID v. ANGELONE                            3
    1. Petitioner did not understand the nature of the charges
       and the consequences of pleading guilty; her attorney
       led her to believe she would only receive a ten month
       sentence.

    2. Petitioner’s conviction was obtained by the unconstitu-
       tional failure of the prosecution to disclose evidence to
       petitioner, specifically that no presentence report was
       prepared despite the judge’s request for one.

    3. Petitioner’s conviction was obtained by a violation of
       her privilege against self-incrimination when the judge
       heard evidence from the probation officer concerning
       her participation in treatment for substance abuse and
       kleptomania.

J.A. 77. The court determined that Claims 2 and 3 were procedurally
defaulted and that Claim 1, the ineffective assistance claim, was
meritless in light of Reid’s representations at the plea hearing "that
she was entering the plea voluntarily, that nobody forced her into
entering the plea, that she understood the maximum penalty for the
crime and that she was satisfied with her attorney’s performance." Id.
at 81.

   Reid then moved for reconsideration, asking the district court "to
vacate dismissal with prejudice prayerfully asking to be without prej-
udice, [and] to also vacate judgement of denial of withdraw[a]l of
petition based on Petitioner mental health issues." Id. at 84. Reid fur-
ther asked the court "to grant also the remand for resentencing." Id.
The court construed this as a motion for relief from the judgment
under Federal Rule of Civil Procedure 60(b) and denied the motion.
Reid now appeals this order.

                                  II.

   The initial question before us is whether Reid needs a certificate of
appealability (COA) to appeal the denial of her Rule 60(b) motion.
Under 28 U.S.C.A. § 2253(c)(1)(A), a COA is required in order for
a habeas applicant to obtain appellate review of "the final order in a
4                              REID v. ANGELONE
habeas corpus proceeding in which the detention complained of arises
out of process issued by a State court."1 Thus, we must decide
whether the order denying Reid’s Rule 60(b) motion was "the final
order in a habeas corpus proceeding."

   To interpret this statute, we begin by examining its plain language.
See Ramey v. Director, 326 F.3d 474, 476 (4th Cir. 2003). We must
give the relevant terms their "common and ordinary meaning." Mapoy
v. Carroll, 185 F.3d 224, 229 (4th Cir. 1999) (internal quotation
marks omitted). And, to the extent that there is any ambiguity in these
terms, we must consider other indicia of congressional intent, such as
the legislative history, see Concrete Pipe & Prods. of Cal., Inc. v.
Constr. Laborers Pension Trust, 508 U.S. 602, 627 (1993). It is also
appropriate in cases of ambiguity to consider which interpretation of
the statute would best give effect to the underlying legislative pur-
pose. See United States v. Goines, 357 F.3d 469, 475 (4th Cir. 2004).

                           A. "The Final Order"

   We begin with the phrase "the final order." It is undisputed that an
order denying relief under Rule 60(b) is a "final order" for purposes
of appellate review. See United States v. Holland, 214 F.3d 523, 525
n.4 (4th Cir. 2000). Reid maintains, however, that the order denying
her Rule 60(b) motion was not "the final order" in this case. She
    1
     Section 2253(c) provides in full:
           (1) Unless a circuit justice or judge issues a certificate of
        appealability, an appeal may not be taken to the court of appeals
        from—
               (A) the final order in a habeas corpus proceeding in which
            the detention complained of arises out of process issued by
            a State court; or
              (B) the final order in a proceeding under section 2255.
           (2) A certificate of appealability may issue under paragraph
        (1) only if the applicant has made a substantial showing of the
        denial of a constitutional right.
           (3) The certificate of appealability under paragraph (1) shall
        indicate which specific issue or issues satisfy the showing
        required by paragraph (2).
                           REID v. ANGELONE                            5
asserts that because Congress used the definite article "the," rather
than a broader term like "a" or "any," § 2253(c) applies only to the
order denying relief on her habeas application.

   Reid is correct about the meaning of the word "the." See Webster’s
Third New Int’l Dictionary 2368 (1981) (stating that the word "the"
is "used . . . to indicate that a following noun . . . refers to someone
or something that is unique"). Thus, because Congress used the defi-
nite article "the," we conclude that, in every habeas proceeding, there
is only one order subject to the requirements of § 2253(c).

                          B. "Proceeding"

   The conclusion we have just stated does not end our inquiry.
Instead, we must determine whether the order denying Reid’s Rule
60(b) motion was issued within the same "habeas corpus proceeding"
as the order denying her § 2254 application. We conclude that it was
not; on the contrary, a single habeas action may embrace multiple
habeas "proceedings," and more than one of these proceedings may
give rise to a "final order" subject to the COA requirement.

  The term "proceeding" is indeterminate:

    The word ["proceeding"] may be used synonymously with
    ‘action’ or ‘suit’ to describe the entire course of an action
    at law or suit in equity from the issuance of the writ or filing
    of the complaint until the entry of a final judgment, or may
    be used to describe any act done by authority of a court of
    law and every step required to be taken in any cause by
    either party.

Black’s Law Dictionary 1204 (6th ed. 1990); see also Black’s Law
Dictionary 1221 (7th ed. 1999) (defining "proceeding" alternatively
as "[t]he regular and orderly progression of a lawsuit, including all
acts and events between the time of commencement and the entry of
judgment" and as "[a]n act or step that is part of a larger action"). But
even under the more expansive definitions quoted above, a proceed-
ing terminates with a judgment. Since Rule 60(b) motions are used to
challenge final judgments, a proceeding involving a Rule 60(b)
6                          REID v. ANGELONE
motion is necessarily separate from the proceeding giving rise to the
underlying judgment. Cf. Holland, 214 F.3d at 525 n.4 (noting that
"the denial of a Rule 60(b) motion is appealable as a separate final
order").

   The language of Rule 60(b) confirms this understanding of the
word "proceeding." The rule allows a party to seek relief from "a final
judgment, order, or proceeding." Fed. R. Civ. P. 60(b) (emphasis
added). This indicates that filing a Rule 60(b) motion initiates a new
proceeding that is separate from the proceeding from which the
movant seeks relief (or, as in this case, the proceeding giving rise to
the judgment from which the movant seeks relief).

   To the extent that any ambiguity remains, it may be resolved
through examination of pre-AEDPA procedures. Congress enacted
§ 2253(c) in its current form as part of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA). Before the AEDPA, § 2253
provided in pertinent part:

      An appeal may not be taken to the court of appeals from
    the final order in a habeas corpus proceeding where the
    detention complained of arises out of process issued by a
    State court, unless the justice or judge who rendered the
    order or a circuit justice or judge issues a certificate of prob-
    able cause.

28 U.S.C.A. § 2253 ¶ 3 (West 1994). Although the AEDPA substan-
tially revised this provision, it retained the phrase relevant to our
analysis—"the final order in a habeas corpus proceeding." Because
Congress did not change this phrase, we presume that Congress
intended to ratify any settled judicial interpretation regarding the
scope of the certification requirement. See Fogerty v. Fantasy, Inc.,
510 U.S. 517, 527 (1994). It is therefore of great significance that pre-
AEDPA courts consistently required a certificate of probable cause
(CPC) when reviewing orders denying Rule 60(b) motions in habeas
actions. See Lynch v. Blodgett, 999 F.2d 401, 402-03 (9th Cir. 1993)
(per curiam order); see also Waye v. Townley, 884 F.2d 762, 762 (4th
Cir. 1989) (per curiam) (noting that habeas applicant was granted
CPC for appeal from Rule 60(b) order).
                          REID v. ANGELONE                            7
                  C. "Habeas Corpus Proceeding"

   There is one question remaining under § 2253(c): If an order deny-
ing Rule 60(b) constitutes "the final order" in a discrete "proceeding,"
is that Rule 60(b) proceeding a "habeas corpus proceeding" for pur-
poses of § 2253(c)? We hold that it is.

   A Rule 60(b) proceeding, however distinct from the underlying
§ 2254 proceeding, can never be entirely independent of the underly-
ing proceeding; after all, if not for that underlying proceeding, there
would be no judgment to give rise to a Rule 60(b) motion. Thus, it
is appropriate to treat a Rule 60(b) proceeding as a "habeas corpus
proceeding"—one of multiple proceedings within the larger habeas
action.

   This conclusion is supported by Supreme Court precedent applying
the rules governing habeas proceedings to Rule 60(b) motions chal-
lenging habeas judgments. See, e.g., Pitchess v. Davis, 421 U.S. 482,
489-90 (1975) (per curiam) (applying the exhaustion requirement to
a claim presented in a Rule 60(b) motion seeking additional relief
beyond the judgment in the original habeas proceeding). We therefore
hold that litigation relating to a Rule 60(b) motion in a habeas action
constitutes a "habeas corpus proceeding" and that the order denying
Rule 60(b) relief is "the final order" in such a proceeding.

                     D. Policy Considerations

   For the reasons stated above, we are persuaded that § 2253(c)
requires that a habeas petitioner obtain a COA in order to appeal the
denial of a Rule 60(b) motion. Nevertheless, in the interest of thor-
oughness, we will address Reid’s policy arguments against requiring
a COA in this circumstance.

   We note initially that the purpose of the COA requirement is to
enable the courts of appeals to winnow out frivolous appeals in
habeas cases. See Barefoot v. Estelle, 463 U.S. 880, 892-93 (1983)
(explaining the purpose of the pre-AEDPA CPC requirement); see
also Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (noting that the
AEDPA largely codified the standards set forth in Barefoot). As the
8                            REID v. ANGELONE
Second Circuit has noted, "it would be rather anomalous for Congress
to have intended to screen out unmeritorious appeals from denials of
habeas corpus petitions and yet not have wished to apply this same
screen to 60(b) motions seeking to revisit those denials." Kellogg v.
Strack, 269 F.3d 100, 103 (2d Cir. 2001) (per curiam).2
   2
     Five courts of appeals other than the Second Circuit have applied the
COA requirement to appeals from Rule 60(b) orders in habeas cases. See
Gonzalez v. Sec’y, ___ F.3d ___, 2004 WL 883196, at *9-*13 (11th Cir.
Apr. 26, 2004) (en banc) (holding that COA is required for appeal from
denial of Rule 60(b) motion); Rutledge v. United States, 230 F.3d 1041,
1052-53 (7th Cir. 2000) (denying COA as to issue raised in Rule 60(b)
motion); Morris v. Horn, 187 F.3d 333, 336 (3d Cir. 1999) (same); Lang-
ford v. Day, 134 F.3d 1381, 1383 (9th Cir. 1998) (per curiam order)
(same); Zeitvogel v. Bowersox, 103 F.3d 56, 57 (8th Cir. 1996) (per
curiam order) (same). The only court to depart from this consensus is the
Fifth Circuit, which has held that no COA is required if the underlying
motion was a true Rule 60(b) motion rather than a successive habeas
application. See Dunn v. Cockrell, 302 F.3d 491, 492 & n.1 (5th Cir.
2002) (per curiam), cert. denied, 537 U.S. 1181 (2003); cf. United States
v. Winestock, 340 F.3d 200, 207 (4th Cir.) (explaining how to distinguish
between true Rule 60(b) motions and disguised successive applications),
cert. denied, 124 S. Ct. 496 (2003).
   Of the cases cited above, only Kellogg and Gonzalez offered reasons
to support their holdings regarding the applicability of § 2253(c). We
find the reasons articulated in Kellogg persuasive, but we do not rely
extensively on that decision because it did not address the arguments pre-
sented here. Gonzalez, on the other hand, did address the question of
whether the phrase "the final order" encompasses more than one order
and concluded that the phrase may be construed as plural under the Dic-
tionary Act. See Gonzalez, 2004 WL 883196, at *9. The Dictionary Act
provides, in pertinent part, that "[i]n determining the meaning of any Act
of Congress, unless the context indicates otherwise[,] words importing
the singular include and apply to several persons, parties, or things . . . ."
1 U.S.C.A. § 1 (West 1997). Although the Dictionary Act essentially
confirms our understanding of § 2253(c), we have not relied on this stat-
ute because it is "not . . . to be applied except where it is necessary to
carry out the evident intent of the statute." First Nat’l Bank in St. Louis
v. Missouri, 263 U.S. 640, 657 (1924); see Toy Mfrs. of Am., Inc. v. Con-
sumer Prod. Safety Comm’n, 630 F.2d 70, 74 (2d Cir. 1980) (declining
to rely on Dictionary Act when other evidence was available to establish
intent of Congress). We agree with Gonzalez, however, about the value
of the COA requirement as a "filter" for plainly meritless appeals. Gon-
zalez, 2004 WL 883196, at *10.
                           REID v. ANGELONE                             9
   Reid argues that there is no anomaly in declining to apply
§ 2253(c) to appeals from Rule 60(b) orders because Rule 60(b)
motions are already subject to threshold requirements designed to
screen out frivolous claims. We disagree.

  Rule 60(b) provides in pertinent part:

     On motion and upon such terms as are just, the court may
     relieve a party or a party’s legal representative from a final
     judgment, order, or proceeding for the following reasons:
     (1) mistake, inadvertence, surprise, or excusable neglect;
     (2) newly discovered evidence which by due diligence could
     not have been discovered in time to move for a new trial
     under Rule 59(b); (3) fraud (whether heretofore denomi-
     nated intrinsic or extrinsic), misrepresentation, or other mis-
     conduct of an adverse party; (4) the judgment is void; (5) the
     judgment has been satisfied, released, or discharged, or a
     prior judgment upon which it is based has been reversed or
     otherwise vacated, or it is no longer equitable that the judg-
     ment should have prospective application; or (6) any other
     reason justifying relief from the operation of the judgment.

Motions within each category are subject to various limitations. For
example, motions under Rule 60(b)(1), (2), or (3) must be made
within a year after entry of the order being challenged. See Fed. R.
Civ. P. 60(b). Also, a motion under Rule 60(b)(6) may not be granted
absent "extraordinary circumstances." Valero Terrestrial Corp. v.
Paige, 211 F.3d 112, 118 n.2 (4th Cir. 2000) (internal quotation
marks omitted).

   We decline to treat these limitations on Rule 60(b) review as equiv-
alent to the restrictions imposed by § 2253(c). Neither the Rule itself
nor the cases interpreting it require a 60(b) movant to satisfy the pri-
mary prerequisite for issuance of a COA—namely, making "a sub-
stantial showing of the denial of a constitutional right." 28 U.S.C.A.
§ 2253(c)(2). Moreover, as noted above, the purpose of the COA
requirement is to screen out frivolous appeals. In contrast, the limits
on Rule 60(b) review are designed to protect the finality of judg-
ments. See, e.g., Schultz v. Butcher, 24 F.3d 626, 630 (4th Cir. 1994)
(noting that district court must consider interests of finality in resolv-
10                          REID v. ANGELONE
ing motion pursuant to Rule 60(b)(3)). That these interests are not
interchangeable is demonstrated by the fact that Congress requires a
COA in habeas cases even though finality concerns figure promi-
nently in habeas litigation, see Calderon v. Thompson, 523 U.S. 538,
554-55 (1998). We therefore conclude that, notwithstanding the limits
on Rule 60(b) review, requiring a COA for an appeal from a Rule
60(b) motion is necessary to achieve the congressional purposes
underlying § 2253.

                                   III.

   Having concluded that Reid needs a COA to obtain review of the
order denying her Rule 60(b) motion, we now consider whether a
COA should issue. Reid’s Rule 60(b) motion apparently raised two
claims: (1) that the district court erred in refusing to allow her to with-
draw her habeas application ("the Withdrawal Claim"), and (2) that
the state court abused its discretion in imposing a six-year sentence
("the Sentencing Claim").3 On appeal, however, Reid seeks review
only of the Withdrawal Claim. Because this claim is procedural in
nature, we may not grant a COA unless Reid establishes (a) "that
jurists of reason would find it debatable whether the [Rule 60(b)
motion] states a valid claim of the denial of a constitutional right" and
(b) "that jurists of reason would find it debatable whether the district
court was correct in its procedural ruling." Slack, 529 U.S. at 484.

                                    A.

   In order to apply the first of the Slack requirements, we must deter-
mine where to look to assess whether Reid has made a substantial
showing of the denial of a constitutional right. The Withdrawal Claim
itself is not constitutional in nature. Moreover, this claim is entirely
distinct from the Sentencing Claim, because, even if we ultimately
grant relief as to the Withdrawal Claim and remand this case to the
district court, our remand would not open the door to reconsideration
of the Sentencing Claim. It therefore would not make sense to con-
sider the Sentencing Claim in determining whether Reid’s With-
  3
   We view Reid’s request that the dismissal with prejudice be converted
to a dismissal without prejudice as merely an alternate phrasing of the
Withdrawal Claim.
                            REID v. ANGELONE                             11
drawal Claim makes the showing required by § 2253(c)(2). Cf. 28
U.S.C.A. § 2253(c)(3) (requiring that COA specify issues for review).
Thus, if we were to look only at Reid’s Rule 60(b) motion, we would
find no constitutional claim to support issuance of a COA.

   We hold, however, that we should not look exclusively at the
motion. Instead, we may also examine the underlying habeas applica-
tion. See Morris v. Horn, 187 F.3d 333, 336 (3d Cir. 1999) (holding,
pre-Slack, that a court may grant a COA for review of a Rule 60(b)
order based on "a credible showing that the District Court’s denial of
Rule 60(b) relief was in error combined with a showing that the
underlying habeas petition alleges a denial of a constitutional right").

   In reviewing Reid’s habeas application to determine whether she
has made a substantial showing of the denial of a constitutional right,
we look only at those claims that are not "distinct" from her proce-
dural claim, as we have used that term above. In other words, we look
at the claims that the district court may reexamine if we conclude that
its procedural ruling was erroneous; if a particular substantive claim
could not form the basis for relief on remand following vacatur of a
challenged procedural ruling, then we must disregard that claim in
determining whether to grant a COA with respect to the procedural
ruling.4

  Applying this principle here is straightforward, because the proce-
dural ruling at issue—the denial of Rule 60(b) relief on the With-
drawal Claim—affected all of the claims in the underlying
  4
   In prior cases, we have not expressly defined which substantive
claims we may consider in conducting the first prong of the Slack
inquiry, but our holding today is consistent with existing practice. Com-
pare Hernandez v. Caldwell, 225 F.3d 435, 437 (4th Cir. 2000) (examin-
ing a limitations ruling that resulted in dismissal of an entire application
and holding that a COA was proper as to all claims because the limita-
tions ruling was incorrect and all of the claims "state[d] a valid claim of
the denial of a constitutional right" (internal quotation marks omitted)),
with Rose v. Lee, 252 F.3d 676, 684-88 (4th Cir. 2001) (reviewing claims
that were individually deemed procedurally defaulted and examining
each claim individually to determine whether the appellant had made a
substantial showing of the denial of a constitutional right).
12                         REID v. ANGELONE
application. If that procedural decision was erroneous, then Reid may
be entitled to have the judgment as to all of her substantive claims
changed from a dismissal with prejudice to a dismissal without preju-
dice. We may therefore consider any of the claims in Reid’s applica-
tion in answering the first question of the Slack inquiry.

   Furthermore, it is sufficient for Reid to make the requisite showing
with respect to any one of the claims in her application. In other
words, if any one of Reid’s claims presents a substantial showing of
the denial of a constitutional right, then we must conclude that the
first Slack requirement is satisfied, and we need not examine the other
claims in the application. See Jefferson v. Welborn, 222 F.3d 286, 289
(7th Cir. 2000) (holding that the first Slack prong was satisfied
because "[a]t least some of [the applicant’s] claims" alleged the denial
of a constitutional right).

   Following this approach, we hold that the first requirement of Slack
is satisfied because Reid’s ineffective assistance of counsel claim
makes a substantial showing of the denial of a constitutional right.
 The district court denied relief on this claim based on Reid’s state-
ments at her plea colloquy. However, nothing in those statements is
inconsistent with Reid’s allegation that her attorney advised her that
she faced a maximum penalty of ten months imprisonment. It is there-
fore debatable among reasonable jurists whether the denial of relief
on Reid’s ineffective assistance claim was correct. This showing as
to one of the claims in the underlying application suffices to satisfy
the first of the requirements set forth in Slack.

                                  B.

   With respect to the second showing required under Slack, we must
again consider where our focus should be. We could look exclusively
at the actual analysis employed by the district court. Or, we could
assess both the rationale relied on by the district court and any alter-
native grounds suggested by the record. It is not clear—either from
§ 2253(c) itself or from applicable precedent—which of these
approaches is proper.5
  5
    In theory, there are many situations in which a procedural consider-
ation not addressed by the district court might render an appeal futile.
                           REID v. ANGELONE                            13
   We need not resolve that question here, however. As discussed
below in Part III.B.1, the validity of the rationale actually applied by
the district court is debatable among jurists of reason. And, as we will
subsequently explain, the record does not present any non-debatable
basis for denying Reid’s motion arising either from the general limita-
tions that apply in Rule 60(b) proceedings (Part III.B.2) or from the
jurisdictional constraints that govern Rule 60(b) motions in habeas
cases (Part IV). Accordingly, no matter how we approach the inquiry
before us, Reid has demonstrated that the procedural ruling of the dis-
trict court is debatable among reasonable jurists.

                                    1.

   We initially consider the analysis employed by the district court. In
its order denying Rule 60(b) relief, the court recited the standards for
such relief and then stated: "For the reasons previously articulated by
the Court, Reid has failed to allege a meritorious claim entitling her
to relief under Fed. R. Civ. P. 60(b). Accordingly, Reid’s motion for
relief from judgment will be denied." J.A. 89. We construe this order
to indicate that the court denied Reid’s Rule 60(b) motion as to the
Withdrawal Claim for the same reasons the court had already denied
Reid’s pre-judgment motion to withdraw. We therefore begin our
COA inquiry by considering whether reasonable jurists could debate
the correctness of the justification articulated by the district court
when it denied Reid’s motion to withdraw.

For example, after the district court dismisses a claim on its merits, the
court of appeals might conclude that the claim is procedurally defaulted.
In situations like this, the court of appeals could deny a COA on the
ground that any appeal would be futile. See Krantz v. United States, 224
F.3d 125, 127 (2d Cir. 2000) (per curiam) (denying COA on mootness
grounds because habeas applicant died while request for COA was pend-
ing); cf. Rodriguez v. Scillia, 193 F.3d 913, 917-18 (7th Cir. 1999)
(vacating COA upon determining that prosecutorial misconduct claim—
which district court denied on merits—was procedurally defaulted).
Alternatively, the court could grant a COA (if the applicant shows that
the analysis employed by the district court would be debatable among
reasonable jurists) and then affirm the denial of habeas relief on proce-
dural grounds. See, e.g., Garcia v. Lewis, 188 F.3d 71, 75 n.2 (2d Cir.
1999).
14                          REID v. ANGELONE
   The district court did not expressly set forth its basis for denying
this motion, but we can reconstruct its reasoning from the materials
in the record. Reid moved to withdraw her petition "[s]o I can proceed
with writ of habeas corpus in state court." Id. at 73. The district court
denied this motion simultaneously with its determination that all of
Reid’s claims were procedurally defaulted or meritless and that her
habeas application therefore should not be dismissed for failure to
exhaust state remedies. Thus, we infer that the court decided that dis-
missal without prejudice was inappropriate because Reid plainly was
not entitled to relief on any of her claims.

   Although "[a]n application for a writ of habeas corpus may be
denied on the merits, notwithstanding the failure of the applicant to
exhaust the remedies available in the courts of the State," 28 U.S.C.A.
§ 2254(b)(2), reasonable jurists could debate whether such a disposi-
tion was appropriate here. As noted above, the district court resolved
Reid’s ineffective assistance claim based on representations that did
not, in fact, undermine her claim. Moreover, if the district court had
allowed Reid to withdraw her application and exhaust state remedies,
she might have had a hearing in state court at which she could have
proven that she was misinformed by her attorney.6 Thus, Reid has
made a substantial showing that the district court abused its discretion
in denying her application on the merits instead of granting her
motion to withdraw her application without prejudice. Cf. Ellett Bros.
v. United States Fid. & Guar. Co., 275 F.3d 384, 388 (4th Cir. 2001)
(applying abuse of discretion standard in reviewing order granting
motion to voluntarily dismiss claim without prejudice). And, because
the district court relied on the same grounds in denying Reid’s Rule
60(b) motion, reasonable jurists could debate whether this order was
an abuse of discretion as well.

  6
   We do not mean to imply that we accept Reid’s allegation that she
received incorrect information from her attorney. Our point is rather that,
until there is an evidentiary hearing on this question, it is impossible to
determine whether this allegation is true. The appropriate venue for such
a hearing would be state court rather than federal court. See 28 U.S.C.A.
§ 2254(e)(2).
                           REID v. ANGELONE                            15
                                    2.

   Even if the denial of Reid’s motion to withdraw was erroneous
(which we do not hold; we hold only that this ruling is debatable
among reasonable jurists), it would not necessarily follow that Reid
is entitled to Rule 60(b) relief, as Rule 60(b) prescribes multiple limi-
tations on post-judgment relief. Although it appears that the district
court did not rely on these limitations in ruling on Reid’s Withdrawal
Claim, we will nevertheless consider whether the record suggests any
non-debatable basis for denying Reid’s Rule 60(b) motion based on
the limits of Rule 60(b) review. We find none.

   The only provision of Rule 60(b) that is potentially applicable here
is Rule 60(b)(6), which permits a district court to modify a previous
decision based on "any . . . reason justifying relief from the operation
of the judgment." Rule 60(b)(6) "provides the court with a grand res-
ervoir of equitable power to do justice in a particular case." Eberhardt
v. Integrated Design & Constr., Inc., 167 F.3d 861, 872 (4th Cir.
1999) (internal quotation marks omitted). Nevertheless, as noted
above, a court may not grant relief pursuant to Rule 60(b)(6) absent
extraordinary circumstances.

    The possibility that Reid qualifies for Rule 60(b)(6) relief is not so
remote that this appeal is necessarily futile. Reid diligently sought
leave to withdraw her habeas application, filing her motion to with-
draw before her application was dismissed and then promptly reiterat-
ing this request (by way of her Rule 60(b) motion) after the dismissal.
There are strong equitable considerations favoring such motions in
habeas cases, given the stringent requirements a prisoner must satisfy
to file a successive habeas application, see 28 U.S.C.A. § 2244(b)
(West Supp. 2003). Cf. Castro v. United States, 124 S. Ct. 786, 792
(2003) (noting that courts have exercised special care in habeas cases
because of the obstacles to filing successive applications). And Reid
has indicated that special considerations may be present here—
specifically, her "mental health issues" and her apparently limited
ability to understand court procedures. J.A. 84; see Klapprott v.
United States, 335 U.S. 601, 613-15 (1949) (opinion of Black, J.)
(holding that relief from default judgment of denaturalization was
proper under Rule 60(b)(6) because petitioner was incarcerated and
ill when judgment was entered). We do not know whether Reid’s alle-
16                          REID v. ANGELONE
gations concerning her mental health and limited capacity are accu-
rate, but the allegations alone, when combined with the other reasons
we have set forth above, convince us that it is appropriate to grant a
COA and delve further into the issues presented in this appeal. For
these reasons, and in light of the jurisdictional concerns discussed
below, we grant a COA on the question of whether the district court
properly denied Reid’s post-judgment request to withdraw her habeas
application.

                                    IV.

   Having issued a COA, we are now empowered to consider whether
the district court erred in denying Reid’s Rule 60(b) motion. We con-
clude that the district court lacked jurisdiction to consider the motion,
and we therefore vacate the district court order and remand for appro-
priate proceedings.7

   In United States v. Winestock, 340 F.3d 200 (4th Cir.), cert. denied,
124 S. Ct. 496 (2003), we held that some Rule 60(b) motions in
habeas cases should be treated as successive habeas applications. See
id. at 206-07. Reid’s motion was filed and denied before Winestock
was decided, and the parties have not urged that the district court
  7
    It may appear incongruous for us to grant a COA but then hold that
the district court had no jurisdiction. As this case illustrates, however, a
habeas applicant may have a strong interest in having an appellate court
declare that the judgment of the district court is void for lack of jurisdic-
tion. Thus, if we adopted a blanket policy of denying a COA upon deter-
mining that the district court lacked jurisdiction, this would leave an
entire class of aggrieved habeas applicants with no remedy. Moreover,
we may not forgo the COA inquiry altogether, as there is no exemption
in § 2253(c) for questions of subject-matter jurisdiction, see United
States v. Sosa, 364 F.3d 507, 2004 WL 758382, at *3 (4th Cir. Apr. 9,
2004) (declining to adopt proposed exception to § 2253(c) that was not
supported by statutory language), and we are bound in all cases to ascer-
tain our own appellate jurisdiction before reviewing a district court judg-
ment, see Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)
(holding that court of appeals may not assume jurisdiction and resolve
appeal on merits). Consequently, we must accept some incongruity in
order to be faithful to the statutory scheme while still affording appellate
review to all applicants who are entitled to such review.
                           REID v. ANGELONE                            17
erred in addressing the merits of Reid’s motion instead of treating it
as an unauthorized successive application. Nevertheless, because this
issue is jurisdictional, we must address it. See id. at 205 (stating that
district court lacks jurisdiction to consider successive application filed
without authorization).

   Winestock explained that "a motion directly attacking the prisoner’s
conviction or sentence will usually amount to a successive applica-
tion, while a motion seeking a remedy for some defect in the collat-
eral review process will generally be deemed a proper motion to
reconsider." Id. at 207. Reid’s Rule 60(b) motion did both; her With-
drawal Claim sought to remedy a purported defect in the review pro-
cess, while her Sentencing Claim directly challenged the validity of
the criminal judgment under which she is imprisoned. Under Wine-
stock, we must treat this motion as a successive habeas application,
over which the district court had no jurisdiction. See id. at 205. The
proper remedy, however, is not dismissal; instead, Reid must be given
"an opportunity to elect between deleting the improper claims or hav-
ing the entire motion treated as a successive application." Id. at 207.
We therefore vacate the order denying Reid’s Rule 60(b) motion and
remand to allow her to make the required election.

   If Reid chooses to withdraw her Sentencing Claim, then the district
court may consider anew her request to withdraw her habeas applica-
tion. Although we have held that this issue is sufficiently debatable
to justify the issuance of a COA, we take no position on whether Reid
is in fact entitled to Rule 60(b) relief.

                                   V.

   For the foregoing reasons, we hold that a COA is required for
appeals from Rule 60(b) motions in habeas cases, and we grant a
COA as to Reid’s claim that the district court erred in denying her
request to withdraw her habeas application. We further hold that the
district court erred in failing to treat Reid’s motion as a successive
habeas application; we therefore vacate the district court order and
remand to allow Reid to choose between withdrawing her improper
claim or suffering dismissal or transfer of her motion.

                                         VACATED AND REMANDED